Citation Nr: 1545409	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-19 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA). In that decision, the RO denied service connection for bilateral hearing loss and for tinnitus.

Later, in a March 2013 rating decision, the RO denied reopening of previously denied claims for service connection for disabilities of the right ankle, right knee, and right shoulder. The RO denied service connection for diabetes, sarcoidosis, emphysema, COPD, disabilities of the left knee, left ankle, low back, and left shoulder, major depression with psychosis, and skin disorders. Those issues were appealed to the Board later than the appealed issues addressed in this decision. The issues appealed from the March 2013 rating decision were assigned a different Board docket number. They are addressed in a separate Board decision.

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Despite noise exposure during service, the Veteran did not have hearing loss disability during service. Hearing loss found many years after service is not attributable to the noise exposure during service.


CONCLUSION OF LAW

Current bilateral hearing loss was not incurred or aggravated in service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

VA provided the Veteran notice in letters issued in June 2005, March 2009, August 2011, and December 2012. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also informed the Veteran how VA assigns disability ratings and effective dates.

The Veteran's claims file contains service medical records, post-service medical records, and reports of VA examinations. The assembled treatment records and examination reports provide relevant information that is sufficient to address the issue that the RO is addressing at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Hearing Loss

The Veteran essentially contends that he has hearing loss that began during service or developed as a result of noise exposure during service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection on a direct basis requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for current hearing disability where hearing was within normal audiometric testing limits at separation from service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). The Court explained that, when audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of a veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. Id. at 160.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has reported that during service he was exposed to noise, including noise from aircraft engines and weapons fire. In November 1978, before he entered service in December 1978, he had a service department medical examination for entrance into service. Puretone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
5
0
0
LEFT
10
10
10
5
0

Hearing testing during service did not include speech recognition testing. Considering the threshold of 45 decibels at 1000 Hertz in the right ear, there is evidence that the Veteran had right ear hearing loss disability before he entered service. Testing during service did not show hearing loss disability, however. 

During service, the Veteran's hearing was tested under a hearing conservation program. On audiological evaluation in September 1979, puretone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
5
LEFT
5
5
5
5
0

On the Veteran's service separation examination in November 1982, on audiological evaluation puretone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
10
10
10
10
10

Testing during and at separation from service thus did not show hearing loss disability.

The Veteran has not indicated that his hearing was tested during the year following his separation from service. There is no record of hearing testing during that year. Therefore there is no basis to presume service connection for hearing loss.

In VA treatment in May 2005, the Veteran had a hearing evaluation. On audiological evaluation puretone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
30
55
65
LEFT
50
40
30
30
30

Speech recognition scores were 92 percent in the right ear and 92 percent in the left ear. That testing showed hearing loss that met the 38 C.F.R. § 3.385 definition of a disability.

In February 2009, the Veteran reported that he worked with jet aircraft on the flight deck of an aircraft carrier. He stated that he also had an assignment in a weapons marksmanship unit, training service members how to fire a variety of smalls arms, including pistols and machine guns. He related that he was constantly exposed to high intensity noise hazards throughout his entire military career.

The Veteran had a VA audiology examination in March 2009. The examiner reported having reviewed the Veteran's claims file. The Veteran reported that during his 1978 to 1982 service he was exposed to noise from small arms fire, helicopters, and aircraft engines. He stated that after service he had no significant history of occupational or recreational noise exposure. He reported that over the twenty years preceding the 2009 examination he had noted hearing loss. He stated that he had trouble understanding speech and hearing sounds. He indicated that he had many ear infections. On audiological evaluation puretone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
50
60
LEFT
40
40
35
40
40

Speech recognition scores were 96 percent in the right ear and 94 percent in the left ear. That testing showed hearing loss disability.

The examiner found that the Veteran's hearing was within normal limits for disability purposes at the time of the last examination during service. The examiner noted that there was no indication that the Veteran's hearing was tested during the year following his separation from service. The examiner expressed the opinion that it is less likely than not that the Veteran's current hearing loss is due to noise exposure during service.

In a July 2009 statement, the Veteran noted that he had prolonged and severe noise exposure during service. He stated that he had duties on the flight deck of aircraft carriers for three years, and was an instructor at a firing range for one year. In a June 2011 statement, he explained that in his duties on an aircraft carrier he worked ten feet away from the engines of aircraft landing on the flight line. He noted that his assignment as a marksmanship instructor exposed him to weapons noise for eight hours a day and five days a week. He asserted that the aircraft engine noise and weapons firing noise damaged his hearing.

The Veteran has current hearing loss disability. He has described the noise exposure that he had during service. His service duties as listed in his service personnel records are consistent with the duties and noise exposure that he has described. However, testing of his hearing during service, including just before separation from service, show that during service his hearing levels were within normal limits, such that he did not have disabling hearing loss then. The VA audiologist who examined him in March 2009 concluded that it is less likely than not that his current hearing loss is related to his noise exposure during service. That examiner is competent to address questions of causation, and the opinion carries significant evidentiary weight. Considering the normal hearing on testing during service, and the audiologist's opinion against a connection between post-service hearing loss and service noise exposure, the preponderance of the evidence is against service connection for the current hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



REMAND

The Board is remanding the claim for service connection for tinnitus to the RO, for the development of additional evidence. The Veteran contends that he has tinnitus related to noise exposure during service. He has indicated that he had severe and persistent noise exposure in service duties on the flight line of an aircraft carrier and as a weapons instructor on a firing range. His service personnel records reflect assignments consistent with the duties and noise exposure that he has reported. His service treatment records reflect that he was in a hearing conservation program. However, his service treatment records do not contain any indication that during service he reported tinnitus.

In a May 2005 VA hearing evaluation, the Veteran reported having tinnitus that was constant in his left ear and intermittent in his right ear. In a March 2009 VA audiology examination, he related a history of noise exposure during service and no significant noise exposure after service. He stated that he experienced onset of tinnitus more than twenty years before the 2005 examination. The examiner was asked to provide an opinion regarding the likely etiology of the Veteran's tinnitus. The examiner opined that, given the late date of reported onset, it is less likely than not that the current tinnitus is due to noise exposure in service.

In a July 2009 statement, the Veteran reported that his tinnitus began within twelve months after his separation from service. In a June 2011 statement, he provided more information about his noise exposure during service. He seemed to indicate that he experienced tinnitus during service, particularly at the end of long days as a firing range instructor.

The 2009 VA examiner opined against a connection between service noise exposure and tinnitus based on an account from the Veteran that allowed the understanding that tinnitus had onset several years after service. Subsequently, the Veteran indicated that his tinnitus began soon after service or even during service. The time of onset of the tinnitus is relevant to the question of service connection, and accounts as to the onset vary. The Board is remanding the issue for another VA examination, with review of the file, careful reporting of the history, and opinion as to the likelihood that current tinnitus began during service or is otherwise related to noise exposure during service.

Accordingly, this matters is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the likely etiology of current tinnitus. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to obtain from the Veteran a careful history of noise exposure and the onset and occurrence of any tinnitus during and after service. Ask the examiner to provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's tinnitus had original onset during service or is otherwise causally related to noise exposure or other events during service. Ask the examiner to explain the conclusions reached.

2. Thereafter, review the expanded record and reconsider the remanded claim. If that claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


